Citation Nr: 9917647	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-06 793	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinus condition, 
headaches, hair loss, low blood count, and fatigue, claimed 
as due to undiagnosed illness.

2.  Entitlement to an increased disability rating for 
service-connected right knee disorder, status post partial 
and medial meniscectomy, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of Department of 
Veterans Affairs (VA) Regional Offices (RO).  In an August 
1995 decision, the Nashville, Tennessee, RO, denied claims by 
the veteran seeking entitlement to service connection for a 
sinus condition, headaches, hair loss, low blood count, and 
fatigue, due to undiagnosed illness.  In an August 1997 
decision, the Montgomery, Alabama, RO, denied a claim seeking 
entitlement to an increased (compensable) disability rating 
for a service-connected right knee disorder, status post 
partial and medial meniscectomy.  The Board notes that, in an 
October 1998 rating decision, the Montgomery, Alabama, RO, 
granted the veteran a temporary total (100 percent) 
disability rating for the service-connected right knee 
disability for the period from September 16, 1998, to 
November 1, 1998.  It also granted the veteran a 10 percent 
disability for his service-connected right knee disability, 
effective April 20, 1998.

The veteran submitted a claim seeking entitlement to an 
annual clothing allowance in September 1997 (and again in 
October 1998).  This issue has not been addressed by the RO.  
It is referred back to the RO for proper action.


REMAND

The veteran contends, in essence, that he is entitled to an 
increased disability rating for his service-connected right 
knee disability.  He asserts that his disability has worsened 
since it was last rated, requiring additional surgical 
procedures.  He contends that his knee disorder involves 
swelling, pain on motion, and almost daily locking, and that 
it requires taking anti-inflammatory medication.  Overall, he 
believes that a higher rating is warranted.  The veteran also 
believes that he is entitled to service connection for a 
sinus condition, headaches, hair loss, low blood count, and 
fatigue, due to undiagnosed illness.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Initially, the Board finds that the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected right knee disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected right knee 
disorder and has asserted that his condition has worsened 
since it was last rated.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1998).

In this case, the Board finds that the veteran has never 
undergone a VA compensation examination of his right knee.  
While the claims file does contain numerous VA medical 
records, they show treatment only on an outpatient basis.  
They also show that, since the veteran filed his claim for an 
increased disability rating in March 1996, he has undergone 
two surgical operations on his right knee, one in April 1996 
and another in September 1998.  However, none of the current 
medical records provide a concise, thorough medical 
evaluation as to the current nature and severity of his right 
knee disability.  Therefore, the Board finds that a VA 
orthopedic examination must be conducted.

The need for a thorough examination of the veteran's right 
knee is made more important by the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that 38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).

The above evidentiary development is necessary to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1998).

In regard to the veteran's claims for service connection for 
a sinus condition, headaches, hair loss, low blood count, and 
fatigue, claimed as due to undiagnosed illness, the Board 
notes that he submitted his claims in August 1994.  The RO 
rendered a rating decision in August 1995, denying the 
claims.  Thereafter, in March 1996, the veteran submitted a 
Notice of Disagreement with the RO's August 1995 decision.  
However, no Statement of the Case has been issued by the RO.

The pertinent law and regulations provide that a veteran may 
appeal a "notification of a determination of entitlement or 
nonentitlement to Department of Veterans Affairs benefits."  
38 C.F.R. § 19.25  (1998).  In this regard, "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a)  (West 1991); 38 C.F.R. § 20.200  (1998); 
see also 38 C.F.R. 
§ 20.201  (1998) (requirements for notices of disagreement).  
The Notice of Disagreement must be filed with the RO from 
which the claimant received notice of the determination being 
appealed within one year from the date of mailing of the 
notice of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1)  (West 1991); 38 C.F.R. §§ 20.300, 
20.302(a)  (1998).  The Notice of Disagreement can be filed 
by the veteran or his or her representative if a proper Power 
of Attorney as to the representative is of record.  38 C.F.R. 
§ 20.301  (1998).  Thereafter, upon the timely receipt of a 
Notice of Disagreement, the RO must prepare and furnish to 
the claimant a Statement of the Case unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1)  (West 
1991).

Pursuant to VA regulations governing the adjudication of 
claims, "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case back to the agency of original jurisdiction.  
38 C.F.R. § 19.9  (1998) (emphasis added).  A veteran who 
properly initiates an appeal of an RO decision is entitled to 
a Statement of the Case.  Godfrey v. Brown, 7 Vet. App. 398, 
408-410  (1995).  In this case, no Statement of the Case has 
been issued.  Consequently, this matter must be remanded in 
order for the veteran to be assured of full procedural due 
process.

Accordingly, the case is remanded to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected right 
knee disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to assess the current nature and severity 
of his service-connected right knee 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, if 
necessary, and the examiner should review 
the results of any testing prior to 
completion of the report.  All current 
manifestations of the veteran's right 
knee disability should be determined and 
discussed, including any limitation of 
motion, crepitus, heat, redness, 
swelling, ankylosis, crepitus, 
"locking," or instability.  Any 
alteration of gait or use of an 
orthopedic appliance should be noted.  
The severity of any found symptomatology 
should be evaluated.  Numerical values 
should be assigned to flexion and 
extension motion test results.  Whether 
or not, and to what degree, any 
limitation of motion is due to pain 
should be determined.  The examiner 
should also assess and discuss the 
existence and severity of any functional 
loss due to pain on motion, weakness, 
instability, incoordination, or other 
functional impairment, pursuant to DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Thereafter, the RO should review the 
claim of entitlement to an increased 
disability rating for the veteran's 
service-connected right knee disorder, 
based on all the evidence in the claims 
file.  All pertinent diagnostic codes 
under the Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4  (1998), 
should be considered.  Since, during the 
pendency of this appeal, the veteran was 
granted entitlement to a 10 percent 
disability rating for his right knee 
disability, effective April 20, 1998, the 
RO must specifically address whether the 
veteran was entitled to an increased 
(compensable) disability rating prior to 
April 20, 1998, as well as whether he is 
entitled to a rating in excess of 10 
percent at any time since April 20, 1998.  
See Fenderson v. West, 12 Vet. App. 119, 
126  (1999) (separate ratings can be 
assigned for separate periods of time 
based on the facts found, a practice 
known as "staged" ratings) (citations 
omitted).

5.  If the decision remains unfavorable, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC) and afforded a 
reasonable period of time in which to 
respond.  The SSOC should provide any 
additional pertinent laws and regulations 
for all determinations by the RO, 
including rationales for all decisions 
made.

6.  The veteran and his accredited 
representative should be issued a 
Statement of the Case with respect to the 
claims of entitlement to service 
connection for a sinus condition, 
headaches, hair loss, low blood count, 
and fatigue, claimed as due to 
undiagnosed illness.  The veteran should 
be advised that he may add these issues 
to his present appeal by filing a 
substantive appeal within 60 days of the 
issuance of the Statement of the Case, 
see 38 C.F.R. § 20.302(b) (1998), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.  
Any additional evidentiary/medical 
development deemed appropriate to the 
appellate processing of the claims should 
be undertaken.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  The 
veteran needs to take no action until so informed, but is 
free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



